Order of Suspension From Practice of Law
Upon the petition of the Practice of Law Committee of the State Bar Association for an order disbarring David W. George as an attorney at law, or otherwise disciplining him in accordance with Supreme Court Rule XXI (222 Minn, xxxix), and
Whereas the verified petition and accusation on file with this court charge that the said David W. George has been guilty of serious acts of professional misconduct which, if true, disqualify him as an attorney at law, and
Whereas this court on December 21, 1959, issued an order providing that a copy of such order, together with a copy of said petition and accusation, be forthwith served upon the said David W. George wherever he may be found, within or without the State of Minnesota, in a manner provided for in Rule XXI, and further providing that the said David W. George plead or file his answer in duplicate to the said petition and accusation in the office of the clerk of this court in the State Capitol in the city of St. Paul, Minnesota, and serve a copy thereof upon the attorney for the petitioner *600at his office in the city of Minneapolis, within eight days after the service of such order, petition, and accusation, and
Whereas the said David W. George admitted service on the original order, petition, and accusation on December 28, 1959, and
Whereas it appears by an affidavit óf Dr. Raymond W. Scallen that the condition and health of the respondent is such that he cannot at the present time stand trial for the accusation and charges set forth in the said petition and accusation; and by a stipulation of the said David W. George and the attorney for the petitioner, which is on file in the office of the clerk of this court, that respondent has consented to a suspension of his license to practice law in the State of Minnesota until such time as this matter might be heard on its merits,
Now Therefore, It Is Ordered that the said David W. George be suspended as an attorney and officer of this and of all other Minnesota courts, and that said suspension shall remain in effect until the further order of this court.
Dated January 18, 1960.
BY THE COURT
Roger L. Dell Chief Justice